Citation Nr: 1446722	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  06-37 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $5,013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 overpayment determination of the Department of Veterans Affairs (VA) Committee on Waiver and Compromises (Committee) that denied the Veteran's request for waiver of a VA compensation debt in the amount of $5,013 for a period of overpayments he received from August 11, 2003 through January 31, 2006.


FINDINGS OF FACT

1.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

2.  Resolving doubt in favor of the Veteran, the evidence indicates VA knew the Veteran's dependent daughter was utilizing educational benefits prior to the accumulation of the debt.

3.  VA contributed to the creation of the debt by failing to discontinue dependent benefits.


CONCLUSION OF LAW

The criteria for a waiver of the recovery of an overpayment in the amount of $5,013 have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits, the Board notes that VA has a duty to notify claimants submitting a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary here.  They are not applicable with respect to a claim for waiver of recovery of an overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, general due process considerations apply. 38 C.F.R. § 3.103 . These include notifying the Veteran of the decision made and affording him the opportunity to present information and evidence.  Such was done here.  To the extent there was any error in this regard, it was harmless.  Waiver of recovery of the overpayment indeed is granted herein.

The Veteran requests the waiver of a VA overpayment of $5013 dollars resulting from overpayment for disability benefits.  In July 1996, the Veteran was granted service connection for PTSD and awarded a 100 percent rating.  In a letter accompanying that rating decision, the Veteran was notified that he had to immediately report the change in status of any of his dependents.  Since that time the Veteran has been rated for other service connection disabilities and reminded of the requirement to notify VA about any change in status of any of his dependents.  Since 1996, the Veteran has claimed several dependents, including his wife and children.

At issue here is the Veteran's daughter who began utilizing Chapter 35 educational benefits effective August 11, 2003.  The RO sent the Veteran notice of the proposal to reduce his payments from $2,929 to $2,751 because his daughter was using educational benefits.  The RO also informed the Veteran of the possibility of an overpayment.  That amount was later reported to the Veteran to be $5,013.  The Veteran sent a timely application for a waiver of repayment.  In part, he claimed that he never tried to hide the fact his daughter was going to school and claimed to have filled out all of the paperwork required at the time.

Recovery of the overpayment of benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the obligor, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights, and requires a fair decision between the obligor and the Government that is not unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: fault of the debtor; balancing of faults between the debtor and VA; undue hardship of collection on the debtor; defeat of the purpose of an existing benefit to the appellant; unjust enrichment of the appellant; and whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Veteran's request for a waiver was timely filed and there is no indication of fraud, misrepresentation or bad faith which would preclude the granting of waiver.  38 U.S.C.A. §§ 5302(a), (c); 38 C.F.R. §§ 1.963(b) , 1.965(b).

Addressing the factors set forth in 38 C.F.R. § 1.965(a), the Board finds that the Veteran is not at fault.  The Veteran's daughter began using educational benefits in August 2003.  The Veteran's monthly compensation should have been $2,751.  Unfortunately, he was paid $2,949 from August 2003 through January 31, 2006.  In response to the Veteran's request for a waiver, the Committee found that the Veteran was at fault for not notifying VA of the change in status to his daughter.  The Veteran claims that he did notify the RO of the change.  The Board agrees with the Veteran.

First, the Board notes that another of the Veteran's daughter's had her status successfully changed when she started receiving benefits in 1999.  The Veteran has indicated that he has always completed necessary forms for all of his dependents.  Second, in April 2003, a rating decision granted service connection for several conditions.  In the notification letter of the decision, there is a table that shows the Veteran's monthly entitlement dating back to 1999 along with the changes to the monthly amount, including changes to the status of his dependents.  It is noted that the daughter at issue was to be removed in July 2003 and the monthly amount decreased to $2,751.  This letter was dated only a couple of months before the overpayment began to accrue.  The Board finds that this letter is evidence that VA had knowledge of the change of status for the daughter.  For some reason, the amount was not decreased and the Veteran continued to receive $2,949.

While the Veteran might have been able to notice that the amount did not decrease, the Board notes that he has a 100 percent rating for PTSD among several other conditions.  Further, the overpayment is small enough to avoid unjustly enriching the Veteran.  Based on the evidence of record, and after weighing all of the equities involved, the Board finds that recovery of the overpayment from the Veteran would be against equity and good conscience.  Thus, the Veteran's request for waiver of recovery of the overpayment is granted.


ORDER

Waiver of the recovery of an overpayment in the amount of $5,013 dollars is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


